          Case 1:18-cv-11818-DLC Document 81 Filed 09/30/19 Page 1 of 10



                        UNITED STATES DISTRICT COURT
                          DISTRICT OF MASSACHUSETTS



    JASON SCHULTZ,

               Plaintiff,

    v.                                           No. 18-cv-11818-DLC

    ELIZABETH K. MEFFEN, et al.

               Defendants.



                     MEMORANDUM AND ORDER ON DEFENDANTS’
                              MOTION TO DISMISS

CABELL, U.S.M.J.

         State inmate Jason Schultz has brought a pro se action against

two of the prison’s medical providers, Dr. Van Nguyen and Jessica

Roy, for failing to provide him with adequate medical care.1               The

defendants move to dismiss (D. 31).             For the reasons set forth

below, the motion to dismiss will be ALLOWED.

I.       RELEVANT BACKGROUND

         The allegations in the amended complaint are taken as true

for purposes of the motion to dismiss.            The plaintiff is serving

a prison term at MCI-Cedar Junction in Walpole, Massachusetts.

(Amended Complaint [Complaint] at ¶ 2).              Ms. Roy is the Mental



1
 Schultz originally brought suit against several prison officials but some
were never properly served and others have been dismissed through settlement,
leaving the two defendants here as the only remaining defendants in the case.
        Case 1:18-cv-11818-DLC Document 81 Filed 09/30/19 Page 2 of 10



Health Director at the prison and Dr. Van Nguyen is a staff

psychiatrist there.      (Id. at ¶ 11, 26).

       In 2008, defendant Van Nguyen and another staff psychiatrist

named Earl Maruccio examined the plaintiff and diagnosed him with

manic bipolar disorder.           (Id. at ¶¶ 32).             In 2014, they re-

diagnosed, and also misdiagnosed the plaintiff with anti-social

personality disorder, anti-anxiety disorder, steroid disorder and

tobacco disorder. (Id. at ¶¶ 4, 32).              The plaintiff was placed in

solitary        confinement         as        a          result     of         this

misdiagnosis/misclassification,          as   well       as   because    of   false

reports    filed   by   (other)    Department       of    Correction     officials

regarding his behavior.       (Id. at ¶ 4).

       During his time on the seclusion ward, defendant Roy approved

a false report written by Elizabeth Meffen, the Director of

Clinical Services, which falsely indicated that Schultz had been

provided a “bed-roll” and a “book of my choice.”                  Defendant Roy

(and Meffen) also deprived the plaintiff of rehabilitative and

educational services contrary to the policy of the DOC and the

Corrective-Care-Solutions (CCS), a corporation contracted by the

DOC.   This deprivation in turn impaired the plaintiff’s ability to

shorten his sentence by earning good-time credits.                 Defendant Roy

(and Meffen) also deprived the plaintiff of his access to personal

and legal mail, legal counsel via telephone, outside recreation



                                         2
         Case 1:18-cv-11818-DLC Document 81 Filed 09/30/19 Page 3 of 10



time, hygiene items, and assistance with using the law library and

resources contained within.          (Id. at ¶ 65).

       In addition, in January 2017, defendants Van Nguyen and Roy

reclassified the plaintiff as “severely mentally ill.”             (Id. at ¶

59).     As a result of this reclassification, officials moved the

plaintiff to the Behavioral Management Unit (BMU) on March 8, 2017.

(Id.).     While in the BMU, defendant Roy and others reduced the

plaintiff’s “earned-sentence-reduction” from ten days a month and

twenty days for program completion, to five days a month and ten

days upon completion.          (Id. at ¶ 74).       Defendant Roy and others

aloso minimized the plaintiff’s ability to reduce his sentence by

only allowing him to enroll in one “spectrum services program” at

a time, and by creating requirements for the plaintiff’s treatment

that were unrealistic for someone with his medical history to

complete.     (Id. at ¶ 75-76).      The complaint also appears to allege

that defendant Roy along with others denied the plaintiff access

to educational and rehabilitative programing while he was in the

BMU.    (Id. at ¶ 72).

II. SPECIFIC CLAIMS AGAINST THE DEFENDANTS

       Count IV of the amended complaint alleges that the defendants

acted with “deliberate indifference to [the plaintiff’s] serious

mental     health    needs,”   and   failed   “to    accommodate   a   serious

disability.”        Although listed as a single count, Count IV asserts

three claims, for (1) violation of the plaintiff’s First, Eighth

                                        3
      Case 1:18-cv-11818-DLC Document 81 Filed 09/30/19 Page 4 of 10



and Fourteenth Amendment rights pursuant to 42 U.S.C. § 1983; (2)

violation of Title II of the Americans with Disabilities Act (ADA),

42 U.S.C. § 12132; and (3) violation of section 504 of the

Rehabilitation Act, 29 U.S.C. § 794.

III. LEGAL STANDARD

     When ruling on a motion to dismiss brought under Fed. R. Civ.

P. 12(b)(6), the court must accept as true all well-pleaded facts

and draw all reasonable inferences in favor of the plaintiff.                  See

Ruiz v. Bally Total Fitness Holding Corp., 496 F.3d 1, 5 (1st Cir.

2007) (citing Rogan v. Menino, 175 F.3d 75, 77 (1st Cir. 1999)).

The court is “not bound, however, to credit ‘bald assertions,

unsupportable conclusions, and opprobrious epithets’ woven into

the fabric of the complaint.”             In re Colonial Mortgage Bankers

Corp., 324 F.3d 12, 15 (1st Cir. 2003) (quoting Chongris v. Bd. Of

Appeals,   811    F.2d      36,   37   (1st   Cir.    1987)).      Dismissal   is

appropriate      if   the    complaint    fails      to   allege   a   “plausible

entitlement to relief.”           Rodriguez-Ortiz v. Caribe, 490 F.3d 92,

95 (1st Cir. 2007) (quoting Bell Atl. Corp. v. Twombly, 550 U.S.

544, 559 (2007)).      Where, as here, the plaintiff is proceeding pro

se, the complaint will be construed liberally, and will “only be

dismissed for failure to state a claim if it appears beyond doubt

that the plaintiff can prove no set of facts in support of his

claim which would entitle him to relief.”                 Estelle v. Gamble, 429

U.S. 97, 106 (1976) (internal quotation omitted).

                                         4
        Case 1:18-cv-11818-DLC Document 81 Filed 09/30/19 Page 5 of 10



     Under the liberal notice pleading standard established by

Fed. R. Civ. P. 8(a), a plaintiff is required to submit “a short

and plain statement of the claim showing that the pleader is

entitled to relief, in order to give the defendant fair notice of

what the claim is and the grounds upon which it rests.”                   Twombly,

550 U.S. at 555 (quotations, citation, and punctuation omitted).

Accordingly, “[p]laintiffs only are obliged to set forth in their

complaint     ‘factual   allegations       either    direct   or    inferential,

regarding each material element necessary to sustain recovery

under some actionable legal theory.”              Raytheon Co. v. Cont’l Cas.

Co., 123 F. Supp. 2d 22, 26-27 (D. Mass. 2000) (quoting Gooley v.

Mobil Oil Corp., 851 F.2d 513, 515 (1st Cir. 1988)).                      “While a

complaint attacked by a Rule 12(b)(6) motion to dismiss does not

need detailed factual allegations, a plaintiff’s obligation to

provide the grounds of his entitlement to relief requires more

than labels and conclusions, and a formulaic recitation of the

elements of a cause of action will not do.”              Twombly, 550 U.S. at

555 (internal punctuation and citations omitted).                   Accordingly,

the factual allegations “must be enough to raise a right to relief

above   the   speculative    level   on     the     assumption     that   all   the

allegations in the complaint are true (even if doubtful in fact).”

Id. (citations omitted).




                                       5
        Case 1:18-cv-11818-DLC Document 81 Filed 09/30/19 Page 6 of 10



IV. DISCUSSION

             The § 1983 Claim
       The plaintiff alleges a violation of his First, Fourteenth

and Eighth Amendment rights.

       The First and Fourteenth Amendment claims fail summarily

because the plaintiff fails to articulate what specific First or

Fourteenth Amendment rights have been impacted by the defendants’

conduct, and the court is unable to readily discern what specific

conduct (aside from his medical treatment and care) the plaintiff

contends was unlawful.

       Turning to the plaintiff’s principal claim, he alleges that

the defendants were deliberately indifferent to his medical needs

in violation of the Eighth Amendment’s protection against cruel

and unusual punishment.          In order to prove an Eighth Amendment

violation based on deliberate indifference, a prisoner must show

that   the   official:     (1)   engaged   in   “objectively,   sufficiently

serious” conduct; and (2) acted with “deliberate indifference” to

the inmate's health or safety.         Calderon-Ortiz v. LaBoy-Alvarado,

300 F.3d 60, 64 (1st Cir. 2002) (citing Farmer v. Brennan, 511

U.S. 825, 834 (1994)).           By contrast, “subpar care amounting to

negligence     or   even    malpractice     does   not   give   rise     to   a

constitutional claim.”       Leavitt v. Corr. Med. Services, Inc., 645

F.3d 484, 497 (1st Cir. 2011).



                                       6
      Case 1:18-cv-11818-DLC Document 81 Filed 09/30/19 Page 7 of 10



     The complaint alleges that the plaintiff suffered from a

variety of mental health conditions but fails to allege facts

sufficient    to    show    that     the    defendants   were   deliberately

indifferent to his mental health needs.              Rather, the complaint

alleges   that     the   plaintiff    was    misdiagnosed   with   antisocial

personality disorder, rather than bipolar disorder, as a result of

a “cursory examination” and an “oversight” by the doctors involved,

and that the misdiagnosis resulted in the plaintiff being placed

in settings that restricted his access to certain benefits and

affected his ability to earn credits.

     As such, and without seeking to trivialize the plaintiff’s

concerns,    the    complaint      alleges    mere   negligence,   and   mere

negligence does not rise to the level of a constitutional violation

cognizable under section 1983.             Estelle v. Gamble, 429 U.S. 87,

106 (1976) (“[A] complaint that a physician has been negligent in

diagnosing or treating a medical condition does not state a valid

claim of medical mistreatment under the Eighth Amendment.”).

     Count IV thus fails as framed to state a viable § 1983 claim.

            The ADA and Rehabilitation Act Claims

     The plaintiff also alleges a violation of the ADA and the

Rehabilitation Act.        As an initial matter, I will dismiss these

claims insofar as the plaintiff seeks to assert them against the

defendants in their individual (rather than official) capacities.

“[N]either Title II of the ADA nor § 504 of the Rehabilitation Act

                                       7
         Case 1:18-cv-11818-DLC Document 81 Filed 09/30/19 Page 8 of 10



provides for individual capacity suits against state officials.”

See e.g., Garcia v. S.U.N.Y. Health Sci. Ctr. Of Brooklyn, 280

F.3d 98, 107 (2d Cir. 2001).

       With     respect   to    claims   against   the   defendants   in   their

official capacities, both statutes set out similar requirements in

order to prevail.         Under Title II of the ADA the plaintiff must

show that he was excluded from participating in, or denied the

benefits of a public entity's services, programs, or activities or

was otherwise discriminated against, and that such exclusion,

denial     of   benefits,      or   discrimination    was   by   reason   of   his

disability.         See Kiman v. N.H. Dept. of Corrections, 451 F.3d 274,

283 (1st Cir. 2006) (quoting Parker v. Universidad de Puerto Rico,

225 F.3d 1, 5 (1st Cir. 2000)).           Section 504 of the Rehabilitation

Act similarly provides that a plaintiff must show that he is

disabled, that he sought services from a federally funded entity,

that he was otherwise qualified to receive those services, and

that   he     was    denied    those   services    solely   by   reason   of   his

disability.         See Lesley v. Hee Man Chie, 250 F.3d 47, 53 (1st Cir.

2001).

       The complaint here fails to assert a plausible claim under

either statute.        Although the complaint alleges that defendant Roy

deprived the plaintiff of access to certain resources and programs

within the prison, including access to personal and legal mail,

outside recreation, hygiene items, and law library access, among

                                          8
      Case 1:18-cv-11818-DLC Document 81 Filed 09/30/19 Page 9 of 10



other things, and also alleges that both defendants in 2017 had

the plaintiff moved to the BMU, which adversely affected his

ability to earn credits to reduce his sentence, it fails to allege

any facts suggesting that defendants were responsible for any of

the alleged deprivations, or that either acted intentionally to

deprive the plaintiff of a benefit or service because of his

disability.   The complaint thus fails to assert sufficient facts

to make out a violation of either statute.


V.   CONCLUSION

     For the foregoing reasons, the defendants’ motion to dismiss

the complaint (D. 31) is ALLOWED.       (D. 31).

     With respect to the plaintiff’s § 1983 claim, the dismissal

is without prejudice.

     With respect to the ADA and Rehabilitation Act claims, the

dismissal is with prejudice to the extent the claims are asserted

against the defendants in their individual capacities, but without

prejudice to the extent they are asserted against them in their

official capacities.

     For those portions of the complaint where dismissal is without

prejudice, the defendant is granted leave to file an amended

complaint, assuming he has a good faith basis to assert additional

specific and nonconclusory facts showing an entitlement to relief.




                                    9
      Case 1:18-cv-11818-DLC Document 81 Filed 09/30/19 Page 10 of 10



      To account for possible delays in correspondence flowing to

or from the prison, the plaintiff will be given 45 (rather than

30) days from the docketing of this Order to make any filing.

Accordingly, any filing must be received in the court by November

14, 2019.2



SO ORDERED.

                                          /s/ Donald L. Cabell______
                                          DONALD L. CABELL, U.S.M.J.

DATED:   September 30, 2019




2
  The court does not address for now whether, assuming the section 1983 claim
is read only to assert negligence or malpractice, it should also be dismissed
for failure to comply with M.G.L. c. 231, § 60L.

                                     10
